928 F.2d 1205
289 U.S.App.D.C. 113
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.James David ROWE, Appellant,v.DEPARTMENT OF THE ARMY.
No. 89-5481.
United States Court of Appeals, District of Columbia Circuit.
April 2, 1991.Rehearing Denied June 20, 1991.

Appeal from the United States District Court for the District of Columbia, No. 89-01514.
D.D.C.
AFFIRMED.
Before D.H. GINSBURG, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record on appeal from the United States District Court for the District of Columbia and on the briefs filed by the parties.  The court has determined that the issues presented occasion no need for a published opinion.  See D.C.Cir. Rule 14(c).  It is


2
ORDERED AND ADJUDGED that the district court's orders filed May 30 and December 12, 1989, be affirmed.  With regard to Rowe's claims concerning the Army's personnel decision, under the Civil Service Reform Act, probationary employees "have no appeal to the [Merit Systems Protection Board] or to a judicial forum at all from an adverse personnel action or from an [Office of Special Counsel] decision not to prosecute."    Borrell v. U.S. Int'l Communications Agency, 682 F.2d 981, 990 (D.C.Cir.1982).    See also Carducci v. Regan, 714 F.2d 171, 174-75 (D.C.Cir.1983);  5 U.S.C. Secs. 1206, 2302.


3
Rowe's claims that his constitutional rights were violated were completely unsupported by any recitation of facts.  As a result, Rowe's complaint lacked an arguable basis in law or fact and thus was frivolous.    See Sills v. Bureau of Prisons, 761 F.2d 792, 794-95 (D.C.Cir.1985);  Brandon v. District of Columbia Board of Parole, 734 F.2d 56, 59 (D.C.Cir.1984), cert. denied, 469 U.S. 1127 (1985).


4
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 15.